DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


1.	 Claims 5-10 are pending and being examined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
2.	Claims 5-10 are rejected under 35 U.S.C. 102(b) as being anticipated by Shitara et al (J of Immunological Methods, 1994, 167:271-278, IDS), as evidenced by Kanda et al (Biotechnology and Engineering, 2006, 94:680-688, IDS), Shinkawa et al (Journal of Biological Chemistry, 2003, 278:3466-3473), and the instant specification.
Shitara et al teach the production of a recombinant IgG anti-GD3 chimeric antibody composition by culturing YB2/0 cells (ATCC CRL-1662) transfected with a vector encoding the antibody, and recovering the antibody from the culture supernatant, (abstract; Materials and methods; Figure 1). As evidenced by Kanda et al, YB2/0 cells comprise antibody molecules lacking fucose on the two N-glycoside-linked sugar chains (i.e., a sub-population of defined F0 antibody molecules comprised in the composition).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of: 
Claims 1-16 of U.S. Patent No. 7,708,992;
Claims 9-14 of U.S. Patent No. 7,737,325;
Claims 1-18 of U.S. Patent No. 8,361,751;
Claims 1-4 of U.S. Patent No. 8,895,266; 
Claims of 13-14 U.S. Patent No. 8,367,407; 
Claims 1-20 of US Patent 10,233,475; and
Claims 1-19 of US Patent 10,494,437.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and patented claims are drawn to methods of producing antibody compositions in mammalian cells by introducing or transfecting 

4.	Conclusion: No claim is allowed.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Laura B Goddard/Primary Examiner, Art Unit 1642